      Case 2:20-cv-01740-TLN-DB Document 6 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANGEL V. NEVAREZ,                                 No. 2:20-cv-01740-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    NAPA STATE HOSPITAL, et al.,
15                       Defendants.
16

17          Plaintiff Angel V. Nevarez (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 29, 2021, the magistrate judge filed findings and recommendations which were

21   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

22   recommendations were to be filed within thirty days. (ECF No. 5.) No timely objections to the

23   findings and recommendations have been filed.

24          The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendations filed April 29, 2021 (ECF No. 5), are ADOPTED

28                IN FULL;
                                                       1
      Case 2:20-cv-01740-TLN-DB Document 6 Filed 08/31/21 Page 2 of 2


 1         2. This action is DISMISSED without prejudice; and

 2         3. The Clerk of Court is directed to close this case.

 3         IT IS SO ORDERED.

 4   Dated: August 30, 2021

 5

 6

 7                                                 Troy L. Nunley
 8                                                 United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
